Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
25, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 25, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00735-CV
____________
 
IN RE UNITED SERVICES AUTOMOBILE
ASSOCIATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 19, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator also filed
a motion for emergency relief.
Relator has not established that he is
entitled to mandamus relief.  Accordingly,
we deny relator=s petition for writ of mandamus and
motion for emergency relief. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 25, 2005.
Panel consists of
Justices Hudson, Edelman, and Seymore.